                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

EARL LAMB                                                                  PLAINTIFF

V.                          CASE NO. 3:17-CV-00284-BD

SOCIAL SECURITY ADMINISTRATION                                           DEFENDANT

                                     JUDGMENT

       Pursuant to the order entered in this case on this date, it is CONSIDERED,

ORDERED, and ADJUDGED that the final decision of the Social Security

Administration, is REVERSED, and this case is REMANDED for proceedings specified

in the Court’s order.

       SO ORDEERED, this 1st day of November, 2018.


                                         ____________________________________
                                         UNITED STATES MAGISTRATE JUDGE
